Citation Nr: 0826365	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of left 
wrist fusion, status post open reduction internal fixation 
with degenerative changes (non-dominant hand), currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2004, a statement of the 
case was issued in September 2005, and a substantive appeal 
was received in November 2005.  The veteran testified at a 
hearing before the Board in June 2008.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in the June 2008 Board hearing that his 
residuals of left wrist fusion, status post open reduction 
internal fixation with degenerative changes (non-dominant 
hand) have worsened since his last VA examination (December 
2005).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Under these circumstances, the veteran 
should be afforded a VA examination for the purpose of 
determining the current severity of the service-connected 
residuals of left wrist fusion, status post open reduction 
internal fixation with degenerative changes (non-dominant 
hand) on appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, at the June 2008 Board hearing, the veteran 
offered testimony regarding disability of the fingers and 
left hard which he believes is secondary to his service-
connected residuals of left wrist fusion, status post open 
reduction internal fixation with degenerative changes.  To 
the extent that this may constitute a new claim of service 
connection for disability of the fingers and left hand 
secondary to the service-connected residuals of left wrist 
fusion, it would appear to be intertwined with the current 
increased rating issue.  Under either scenario, the Board 
believes that initial consideration by the RO is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
residuals of left wrist fusion, status 
post open reduction internal fixation 
with degenerative changes (non-dominant 
hand) and any disability of the fingers 
and left hand.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  Examination findings 
should be reported to allow for 
application of VA rating criteria.  The 
examiner should also clearly report 
whether there is any disability of the 
left fingers and left hand and, if so, 
whether such disability is proximately 
due to or has been aggravated by the 
service-connected residuals of left 
wrist fusion, status post open 
reduction internal fixation with 
degenerative changes.  

2.  Thereafter, the RO should review 
the expanded record and determine if an 
increased rating is warranted for the 
service-connected left wrist 
disability.  The veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  

3.  The RO should also clearly 
determine whether service connection is 
warranted for any disability of the 
left fingers and hand secondary to the 
service-connected left wrist 
disability, including by aggravation.  
If secondary service connection is not 
granted for disability of the left 
fingers and hand, then the veteran 
should be notified of such 
determination and informed of appellate 
rights and procedures so that he may 
initiate an appeal as to this 
determination if he so desires. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
